Boreman, J.:
Tliis is an appeal by plaintiff in tbe action from a judgment of tbe district court sustaining a demurrer to a complaint, and dismissing tbe same. Tbe complaint charges respondent witb selling whiskey in violation of a city ordinance. It is said in the argument to have been tried before a justice of the peace; that the respondent was convicted and then appealed to the district court. But there is nothing in the record to show that the case was ever tried in a justice’s court, or that the judgment, was in the justice’s court, or that there was any judgment, or that any appeal was ever taken therefrom. The complaint purports to have been filed before a justice of the peace, and also in the district court; but how it got out of one court and into the other does not appear. If disposed of in the justice’s court, the record should show it, and also how it reached the district court. .Otherwise the district court could have no jurisdiction of the case, and, of course, this court could have none. If the complaint was filed in .the district court as an original paper in an action begun in the district court, it was a matter of which the district court could not take cognizance. It has no original juris*486diction in cases where tbe offense charged consists of a violation of a city ordinance. In either view of the case, therefore, it was not properly in the district court, nor in this court, and the appeal should be dismissed; and it is so ordered.
ZANE, C. J., and Powers, J., concurred.